DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 8/17/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2010/0092129 A1 to Conner (hereinafter “Conner”).
	Regarding claim 2, Conner discloses an indexing terminal comprising: a terminal housing (318 in Fig. 12; see also Fig. 16) having an input (26 in Fig. 12); a multi-fiber pass-through port (32 in Fig. 12) coupled to the terminal housing; a plurality of optical lines indexed between the input and the multi-fiber pass- through port (Fig. 12; see also paragraph [0059]-[0060]); a single-fiber output port coupled to the terminal housing (28 in Fig. 12); a first drop optical line extending between the input and the single-fiber output port (i.e. the fiber optic line connecting 
	Regarding claim 3, Conner discloses that the input of the terminal housing includes a sealed opening through which an input cable extends (Fig. 16; paragraph [0105]), the input cable (20 in Fig. 16) including a plurality of optical fibers including a first optical fiber that defines at least part of the first optical line and a second optical fiber that defines at least part of the second optical line (Fig. 12).
	Regarding claim 4, Conner discloses that the first optical fiber extends fully between the input and the single fiber output port (Fig. 12).
	Regarding claim 5, Conner discloses that the second optical fiber extends fully between the input and the optical power splitter (Fig. 12).
	Regarding claim 6, Conner discloses that at least some of the optical fibers of the input cable are spliced to interior optical fibers disposed within the terminal housing (Fig. 19; paragraph [0112]).
	Regarding claim 7, Conner discloses that the optical fibers of the input cable are spliced at a mass fusion splice (paragraph [0108]).
	Regarding claim 8, Conner discloses that the input of the terminal housing includes a multi fiber optical adapter coupled to the terminal housing (32 in Fig. 17) so that an exterior port of the multi fiber optical adapter is accessible from an exterior of the terminal housing (32 in Fig. 16).

	Regarding claims 10-11, Conner discloses the claimed subject matter as discussed above with regard to claims 4-5.
	Regarding claim 12, Conner discloses that the first optical line includes an optical fiber routed from the input to the single fiber output port (paragraph [0075], [0087]-[0088]).
	Regarding claim 13, Conner discloses the first optical line includes an optical fiber routed from the input to an optical coupler (one of the splitters 40, 42, 44 in Fig. 12 may be considered an “optical coupler” since they couple optical fibers at the splitting points) and another optical fiber routed from the optical coupler to the single-fiber output port (Fig. 12).
	Regarding claim 14, Conner discloses that the splitter pigtails are routed to separate single fiber output ports (Fig. 12; Fig. 17; paragraph [0107]).
	Regarding claim 15, Conner discloses that at least some of the splitter pigtails are routed to a multi fiber output port (Fig. 19; paragraph [0113]).
	Regarding claim 16, Conner discloses that the multi-fiber output port is a first multi-fiber output port; and wherein a first set of the splitter pigtails are routed to the first multi-fiber output port (Fig. 19; paragraph [0113]) and a second set of the splitter pigtails are routed to the second multi-fiber output port (second multi fiber output port is clearly shown in Fig. 7-8, Fig. 14).
	Regarding claim 17, Conner discloses that others of the splitter pigtails are routed to separate single fiber output ports (Fig. 18-19; paragraph [0113]).
	Regarding claim 18, Conner discloses that an optical line extends between the multi-fiber pass-through port and the single-fiber output port (i.e. the multi-fiber pass-through port 32 of 418 

	Regarding claim 19, Conner discloses an indexing terminal comprising: a terminal housing (Fig. 12; see also Fig. 16) carrying a multi-fiber pass-through port (32 in Fig. 12), a single-fiber output port (28 in Fig. 12), and a split signal output port (other ones of 28 in Fig. 12); and an input cable (20 in Fig. 12) extending into the terminal housing, the input cable defining a plurality of optical lines including a set of optical lines indexed at the multi-fiber pass- through port (Fig. 12), a first drop line carrying unsplit optical signals to the single-fiber output port (i.e. one of 28 connected directly to 26 in Fig. 12), and a second drop line carrying signals to an optical power splitter having a plurality of outputs (i.e. one of 28 connected to splitter 40 in Fig. 12), at least one of the outputs being accessible at the split signal output port (Fig. 12).

	Regarding claim 20, Conner discloses that the split signal output port is one of a plurality of single-fiber split signal output ports that each receive a connectorized end of one of the outputs of the optical power splitter (Fig. 12; Fig. 18-19).
	Regarding claim 21, Conner discloses that the split signal output port is a multi-fiber output port receiving at least some of the outputs of the optical power splitter (Fig. 12; Fig. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874